U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A Amendment No. 1 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Jpak Group, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1977020 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 15 Xinghua Road, Qingdao, Shandong Province People’s Republic of China 266401 (Address of principal executive offices (zip code)) (86-532) 84616387 (Issuer's telephone number) (Former address) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yeso No þ As of November 11, 2011 there were36,368,344 shares of the issuer's common stock, par value $.001 per share, outstanding. The issuer also has 5,608,564 shares of Series A Preferred Stock, par value $.0001 per share, outstanding, which shares are convertible into on aggregate of 11,217,128shares of common stock, and 5,000,000shares of Series B Convertible Preferred Stock, par value $.0001 per share outstanding, which shares are convertible into an aggregate of 8,333,333 shares of common stock, 12,000,000 shares of Series C Convertible Preferred Stock, par value $0.0001 per share outstanding, which shares are convertible into an aggregate of 12,000,000shares of common stock. Explanatory Note We are filing this Form 10-Q/A for the period ended September 30, 2011 (“Amended Report”) pursuant to comments from the Securities and Exchange Commission, dated January 5, 2012 regarding the acquisition of Qingdao Jiexin Recycling Resources Technological Developments Co., Ltd. The only change to the original Form 10-Q filed on November 14, 2011 (“Original Report”), is reflected in paragraph 5 of Note 1 – Organization and Nature of Business of the Financial Statements. This Amended Report does not reflect events occurring after the filing of the Original Report, nor does it modify or update those disclosures presented therein, except with regard to the modifications described in this Explanatory Note. As such, this Amended Report continues to speak as of November 14, 2011. Accordingly, this Amended Report should be read in conjunction with the Original Report and our other reports filed with the SEC subsequent to the filing of our Original Report, including any amendments to those filings. In addition, pursuant to Rule12b-15 under the Securities Exchange Act of 1934, as a result of this Amended Report, the certifications pursuant to Section302 and Section906 of the Sarbanes-Oxley Act of 2002, filed and furnished, respectively, as exhibits to the Original Report have been re-executed and re-filed as of the date of this Amended Report and are included as exhibits hereto. 2 PART I – FINANCIAL INFORMATION Consolidated Balance Sheets September 30, June 30, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $1,355,071 and $1,339,485 at September 30, 2011 and June 30, 2011, respectively Inventory Trade notes receivable Other receivables Advance payments Prepaid expenses and other current assets Total current assets Property and equipment, net Other noncurrent assets: Advance payments – non current Intangible assets, net Deferred loss on sales of assets Prepaid expenses Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued expenses $ $ Trade notes payable Short-term bank loans Current portion of long-term debt Income tax payable Other current liabilities Total current liabilities Long-term debt Total liabilities Equity Stockholders’ equity: Series A convertible preferred stock, $0.0001 par value, 5,608,564 shares authorized, issued and outstanding Series B convertible preferred stock, $0.0001 par value, 5,000,000 shares authorized, issued and outstanding Series C convertible preferred stock, $0.0001 par value, 12,000,000 shares authorized, issued and outstanding Common stock, $0.001 par value, 300,000,000 shares authorized, 36,368,334 shares issued and outstanding at September 30, 2011 and June 30, 2011, respectively Series A preferred stock Series B preferred stock Additional paid-in capital Retained earnings Statutory reserves Accumulated other comprehensive income Total stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 JPAK GROUP, INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ended September 30, Sales $ $ Cost of sales Gross profit Operating expenses Selling, general and administrative Income from operations Other income (expenses): Interest Income Interest expense ) ) Non-operating income, net ) Total other income (expenses) ) Income before provision for income taxes Provision for income taxes Net income Less: net loss attributable to noncontrolling interest ) ) Net income attributable to Jpak Group, Inc. Undistributed income attributable to preferred stockholders Net income attributable to common stockholders $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Weighted average number of common shares outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 Consolidated Statements of Comprehensive Income (Unaudited) For the Three Months Ended September 30, Net income $ $ Other comprehensive income Foreign currency translation adjustment Total other comprehensive income Comprehensive income Less: comprehensive income attributable to the noncontrolling interest Comprehensive income attributable to Jpak Group, Inc. $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Loss on disposal of fixed assets Non-cash payments of rent - Gain on acquisition of a subsidiary - Jiexin ) Changes in assets and liabilities: Accounts receivable ) ) Inventory ) ) Trade notes receivable ) Other receivables ) ) Advance payments ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses Income tax payable Other current liabilities ) ) Total adjustments ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Advance payments for fixed assets ) ) Additions to property and equipment ) ) Proceeds from disposal of fixed assets - Acquisition of intangible assets – land use rights - ) Acquisition of a subsidiary - Jiexin, net of cash ) - Net cash used in investing activities ) ) Cash flows from financing activities: Restricted cash ) Issuance (repayment) of trade notes payable ) Proceeds from long-term debt Net cash provided by (used in) financing activities ) Effect of foreign currency translation on cash Net decrease in cash and cash equivalents ) ) Cash and cash equivalents –beginning Cash and cash equivalents – ending $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 JPAK GROUP, INC. Notes to Consolidated Financial Statements (Unaudited) Note 1 – Organization and Nature of Business JPAK Group, Inc. (Formerly Rx Staffing Inc.), a public shell company as defined in Rule 12b-2 of the Exchange Act of 1934, was established under the laws of Nevada on December 6, 2004. The accompanying consolidated financial statements include the financial statements of JPAK Group, Inc. and its subsidiaries (the “Company”). The Company’s primary business is to print and produce packaging products for sale to the beverage and other industries. On August 9, 2007, Rx Staffing Inc. (“Rx Staffing”) completed a reverse acquisition of JPAK Group Co., Ltd., (“JPAK Co.”) which was incorporated in the Cayman Islands on June 22, 2006. To accomplish the exchange of shares Rx Staffing issued 23,005,000 shares of common stock on a one to one ratio for a 100% equity interest in JPAK Co., per the terms of the Share Exchange and Bill of Sale of assets of Rx Staffing and Shaun Jones. Rx Staffing was delivered with zero assets and zero liabilities at time of closing. Following the reverse acquisition, Rx Staffing changed the name to JPAK Group, Inc. (“JPAK”). The transaction was regarded as a reverse merger whereby JPAK Co. was considered to be the accounting acquirer as its shareholders retained control of RX Staffing after the exchange. Although the Company is the legal parent company, the share exchange was treated as a recapitalization of JPAK Co Thus, JPAK Co. is the continuing entity for financial reporting purposes. The financial statements have been prepared as if JPAK Co. had always been the reporting company and then on the share exchange date, had changed its name and reorganized its capital stock. In September 2006, JPAK Co. acquired 100% interest in Grand International Industrial Ltd. which was incorporated on August 4, 2006, in the city of Hong Kong, the People’s Republic of China (“PRC”). In August 2006, Grand International acquired 88.23% interest in Qingdao Renmin, which was incorporated in May 2001 in the city of Qingdao, the People’s Republic of China. On July 3, 2007, Grand International acquired the remaining 11.77% interest in Qingdao Renmin. The consolidated financial statements reflect all predecessor statements of income and cash flows from the inception of Qingdao Renmin in August 2006. In October 2007, Qingdao Renmin invested in Qingdao Delikang Packing Machinery Co., Ltd., (“Qingdao Delikang”), a joint venture with Xi’an Heiniu Machinery, Co. Qingdao Renmin acquired 51% interest of Qingdao Delikang. On January 11, 2010, Qingdao Likang Packaging Co. Ltd (“Qingdao Likang”), a wholly-owned subsidiary of Grand International, was registered in Qingdao with a capital commitment of $13.5 million. As of September 30, 2010, approximately $7.1 million or 52.6% of total registered capital has been invested and the remaining $6.4 million of the registered capital will be invested within two years since the registration. Grand International is allowed to use the capital raised or the profit generated by Qingdao Renmin for this capital investment. Qingdao
